Exhibit 99.2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with the unaudited interim consolidated financial statements of Response Biomedical Corporation (“Response Biomedical” or the “Company”) as at and for the three and nine month periods ended September 30, 2010 and 2009 and the audited consolidated financial statements as at and for each of years in the three year period ended December 31, 2009, including the related notes therein, prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”). These documents are available on the SEDAR website at www.sedar.com. All amounts are expressed in Canadian dollars unless otherwise indicated. This discussion includes forward-looking statements made by management that involve uncertainties and risks, including those discussed herein and as described in the “Risk Factors” section of the Annual Information Form.When used in this document, the words “may”, “would”, “could”, “will”, “intend”, “plan”, “propose”, “anticipate”, “believe”, “forecast”, “estimate”, and “expect” and similar expressions as they relate to the Company or its management, are intended to identify forward-looking statements.Such forward-looking statements should be given careful consideration and undue reliance should not be placed on these statements.The Company bases its forward-looking statements on information currently available to it, and assumes no obligation to update them, except as required by law.The actual results may differ materially from those contained in any forward-looking statements. This management discussion and analysis of financial condition and results of operations has been prepared as at November 8, 2010. OVERVIEW Response Biomedical develops, manufactures and sells diagnostic tests for use with its proprietary RAMP® System, a fluorescent immunoassay-based on-site diagnostic testing platform.The RAMP technology utilizes a unique method to account for sources of error inherent in conventional lateral flow immunoassay technologies, thereby providing the ability to quickly and accurately detect and quantify an analyte present in a liquid sample.Consequently, an end user on-site or in a point-of-care setting can rapidly obtain important diagnostic information.Response Biomedical currently has thirteen tests available for clinical and environmental testing applications and the Company has plans to commercialize additional tests. The Company has sales and marketing partnerships with Roche Diagnostics (“Roche”) to market the Company’s line of cardiovascular point-of-care tests, 3M Company (“3M”) for its infectious disease products and Shionogi & Co., Ltd. (“Shionogi”) to market its B-type natriuretic peptide (“BNP”) test in Japan.In China the Company’s cardiovascular products are distributed by O&D Biotech Co., Ltd China (“O&D”) and a newly added partner, Guangzhou Wondfo Biotech Co., Ltd. (“Wondfo”).Response Biomedical is also pursuing other clinical diagnostic players with interests in applications beyond infectious diseases and cardiac markers as well as expanding partnership opportunities into new international territories with existing products. As at September 30, 2010, the Company had $5,313,364 in cash and cash equivalents, an increase of $239,893 compared to $5,073,471 as at December 31, 2009.As at September 30, 2010, the Company had a working capital balance of $8,526,542, an increase of $1,528,013 compared to $6,998,529 as at December 31, 2009. 1 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The Company’s revenues by product and service market segment were as follows: Total revenue for the three and nine month periods ended September 30, 2010 decreased 24% and 29% to $1,553,001 and $5,357,993, respectively, compared to $2,047,523 and $7,495,339 for the same periods in 2009. Clinicalproducts revenue for the three and nine month periods ended September 30, 2010 decreased 26% and 15% to $1,249,385 and $4,449,469, respectively, compared to $1,688,423 and $5,236,438 for the same periods in 2009. Biodefense products revenue for the three and nine month periods ended September 30, 2010 decreased 19% and 6% to $158,417 and $365,196, respectively, compared to $196,550 and $387,293 for the same periods in 2009. Vector products (West Nile Virus) revenue for the three month period ended September 30, 2010 increased 109% to $134,428 compared to $64,404 for the same period in 2009.For the nine month period ended September 30, 2010 vector sales decreased 64% to $242,523, compared to $672,417 for the same period in 2009. Contract service fees and revenue from collaborative research arrangements for the three and nine month periods ended September 30, 2010 decreased 89% and 75% to $10,771 and $300,805, respectively, compared to $98,146 and $1,199,191 for the same periods in 2009. 2010 Key Operational Milestones: q On January 6, 2010, the Company announced that it received a notice of allowance from the European Patent Office for the Patent entitled “Sensitive Immunochromatographic Assay” referred to as the “Fong Patent”. This critical patent protects key aspects of the Company’s lateral flow immunoassays conducted with the proprietary RAMP testing platform. q On February 1, 2010, the Company announced that it signed a second partnership, in China with Guangzhou Wondfo Biotech Co. Ltd, to sell the Company’s diagnostic products, expanding its strategic presence in the global market. q On May 17, 2010, the Company announced that it was granted a Class 3 (near patient/point-of-care) Medical Device license by Health Canada to market its RAMP® Respiratory Syncytial Virus (RSV) Assay in Canada. q On May 26, 2010, the Company announced that it effected a share consolidation in accordance with the authority granted by shareholders at the Company’s annual general and special meeting on May 4, 2010 to permit it to implement a consolidation of the Company’s outstanding common shares on a ten (old) for one (new) basis. The common shares began trading on the Toronto Stock Exchange and the OTC Bulletin Board in the United States on a consolidated adjusted basis on May 28, 2010. As a result of the consolidation, each shareholder of the Company holds one post-consolidation share for every ten pre-consolidation shares. The share consolidation affected all of the Company’s outstanding common shares, stock options and warrants. 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS q On July 28, 2010, the Company announced the closing of a private placement of an aggregate of 13,333,333 common shares, at a price of $0.60 per share, to affiliates of OrbiMed Advisors, LP for gross proceeds of approximately $8 million.The offered shares represent approximately 34.4% of the issued and outstanding share capital of the Company after giving effect to the private placement. q Concurrent with the financing, at the Company’s Special General Shareholders’ Meeting held on July 27, 2010, shareholders approved increasing the size of the Board of Directors from five to seven and elected Jonathan Wang, PhD to serve as a Director.Following the meeting, the Board appointed Peter Thompson, MD to serve as a Director. q On September 13, 2010 the Company announced it was refocusing its resources and had implemented a company-wide cost-cutting initiative.As a result, the Company recognized approximately $300,000 in restructuring charges in the third quarter and is expecting expense reductions of approximately $2 million in 2011 based on current sales levels.This $2 million savings will be recognized with an approximate 25% reduction in the Company’s workforce, with the potential for other cost-savings, moving forward.The restructuring and refocus of the organization was driven in part by 3M’s decision not to proceed with development of the next generation flu product. Subsequent to the end of the quarter, on October 26, 2010 the Company announced the departure of Duane Morris as Chief Operating Officer, effective October 29th, 2010. CRITICAL ACCOUNTING POLICIES AND ESTIMATES The preparation of these consolidated financial statements in conformity with Canadian GAAP requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes.Areas of significant estimates include stock-based compensation expense, the estimated life of property, plant and equipment, recoverability of long-lived assets, provisions for inventory obsolescence, multiple deliverable arrangements, valuation allowance on future income tax assets, provisions for sales returns and allowances and allowance for bad debt.Actual results could differ from those estimates. The Company’s significant accounting policies are disclosed in Note 2 to the audited consolidated financial statements as at and for the years ended December 31, 2009 and 2008.The Company believes that the significant accounting policies disclosed in its audited consolidated financial statements are critical in fully understanding and evaluating its reported interim and annual financial results.Additional information relating to the Company, including its fiscal 2009 audited consolidated financial statements, is available by accessing the SEDAR website at www.sedar.com. 3 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS RECENT ACCOUNTING PRONOUNCEMENTS In 2005, the Accounting Standards Board announced that Canadian GAAP is to be converged with International Financial Reporting Standards “(IFRS)”.On February 13, 2008 the CICA confirmed that the use of IFRS is required for fiscal years beginning on or after January 1, 2011.According to Section 4.1 of National Instrument 52-107, which governs GAAP requirements in Canada, SEC issuers may use U.S. GAAP.The Company satisfies the definition of an SEC issuer and consequently anticipates converting its primary basis of accounting from Canadian GAAP to U.S. GAAP as of January 1, 2011.Differences between Canadian GAAP and U.S. GAAP are reconciled in Note 16 of the notes to the 2009 annual financial statements. In January 2009, the CICA issued Section 1582 - “Business Combinations”, together with Sections 1601 - “Consolidated Financial Statements, and 1602 - “Non-Controlling Interests.CICA 1582 replaces Section 1581 of the same name and establishes standards for the measurement of a business combination and the recognition and measurement of assets acquired and liabilities assumed.CICA 1601 replaces Section 1600 of the same name and carries forward the existing Canadian guidance on aspects of the preparation of consolidated financial statements subsequent to acquisition other than non-controlling interests.CICA 1602 establishes guidance for the treatment of non-controlling interests subsequent to acquisition through a business combination.These new standards are effective for the Company’s interim and annual consolidated financial statements commencing on January 1, 2011.The Company is currently evaluating the effects of its adoption on its consolidated financial statements.The Company is intending to adopt U.S. GAAP as of January 31, 2011 and if this occurs these Canadian Handbook sections, that have not been adopted yet, may not apply. RESULTS OF OPERATIONS For the three and nine month periods ended September 30, 2010 and 2009: Revenue and Cost of Sales Revenue from product sales for the three and nine month periods ended September 30, 2010 decreased 21% and 20% to $1,542,230 and $5,057,188, respectively, compared to $1,949,377 and $6,296,148 for the same periods in 2009. Clinicalproducts revenue for the three and nine month periods ended September 30, 2010 decreased 26% and 15% to $1,249,385 and $4,449,469, respectively, compared to $1,688,423 and $5,236,438 for the same periods in 2009.The decrease is primarily a result of reduced sales to Roche, who did not require inventories to be re-stocked and no sale of infectious diseases products to 3M during the quarter.In the short term, the clinical products revenue may fluctuate depending on the pace at which the international markets develop and the timing of orders from its distributors and marketing partners.In the long-term, the Company expects clinical products revenue to increase as distributors and marketing partners expand their customer base and newly launched products penetrate the marketplace. 4 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Biodefense products revenue for the three and nine month periods ended September 30, 2010 decreased 24% and 6% to $158,417 and $365,196, respectively, compared to $196,550 and $387,293 for the same periods in 2009. The decrease is primarily due to the timing of orders received from distributors and government agencies.In the future, the Company expects the sales of biodefense products to continue at similar levels. Vector products (West Nile Virus) revenue for the three month period ended September 30, 2010 increased 109% to $134,428 compared to $64,404 for the same period in 2009.For the nine month period ended September 30, 2010 vector sales decreased 64% to $242,523, compared to $672,417 for the same period in 2009.The variability is due to a combination of changes in seasonal demand and timing of orders from distributors.In the future, the Company expects the sale of West Nile Virus products to fluctuate at varying levels. Contract service fees and revenue from collaborative research arrangements for the three and nine month periods ended September 30, 2010 decreased 89% and 75% to $10,771 and $300,805, respectively, compared to $98,146 and $1,199,191 for the same periods in 2009. The variability is due to the timing and performance of services required to recognize service revenue from the Company’s collaborations.In the future, the Company expects fluctuations in contract service revenue as a result of the size and number of projects in development and timing of the performance of services required to recognize service revenue. Cost of sales for the three and nine month periods ended September 30, 2010 decreased 24% to $1,563,975 and $4,607,575, respectively, compared to $2,058,063 and $6,027,827 for the same periods in 2009.Cost of product sales includes direct manufacturing labour and materials costs, allocated overhead including depreciation and stock-based compensation related to the granting of stock options to employees engaged in manufacturing activities. Overall gross margin from product sales for the three month period ended September 30, 2010 was negative $21,745 as compared to negative $108,686 for the same period in 2009.Overall gross margin from product sales for the nine month period ended September 30, 2010 increased to $449,613 as compared to $268,321 for the same period in 2009.The gross margin for the quarter ended September 30, 2010 included an increase in the provision for scrap and short-dated product, one time employee severance costs related to a reduction in workforce offset by continued standard cost improvements.In the short-term, the Company expects variation in gross margin depending on product mix and test sales volumes.In the longer term the Company expects gross margins to improve as sales volumes increase. Expenses Research and development expenditures for the three and nine month periods ended September 30, 2010 decreased 23% and 7% to $1,261,440 and $3,903,313, respectively, compared to $1,637,662 and $4,211,733 for the same periods in 2009.The decrease in the quarter ended September 30, 2010 is primarily the result of reduced expenditures for development projects totaling $371,000, lower legal fees mainly related to the renewal of patents in the amount of $121,000, lower overhead charges in the amount of $26,000 offset by a net increase in professional fees and salaries expenses including one time employee severance costs related to a reduction in workforce totaling $139,000 and higher amortization expenses totaling $9,000.In the future, the Company expects fluctuations in research and development expenditures as a result of the size and number of projects in development and the timing of clinical trial activities. 5 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS General and administrative expenditures for the quarter ended September 30, 2010 decreased 12% to $663,484 from $752,014 for the same period in 2009.General and administrative expenditures for the nine month period ended September 30, 2010 increased 3% to $2,229,488 from $2,163,108 for the same period in 2009.The decrease in the quarter ended September 30, 2010 is primarily due to lower stock based compensation expense totaling $59,000, reduced audit fees and public company corporate communication costs totaling $35,000 offset by a net increase in professional fees and salaries expenses due to a one time employee severance costs related to a reduction in workforce totaling $11,000. In the future, the Company expects general and administrative expenditures to trend downward. Sales and marketing expenditures for the three and nine month periods ended September 30, 2010 decreased 10% and 11% to $382,622 and $1,045,945, respectively, compared to $423,519 and $1,177,715 for the same periods in 2009.The decrease in the quarter ended September 30, 2010 is primarily due to reduced professional fees in the amount of $41,000, lower legal costs totaling $17,000 and reduced overhead expenditures in the amount of $6,000 offset by an increase in payroll and stock based compensation expense totaling $15,000 and an increase in administrative expenses totaling $11,000.In the future, the Company expects sales and marketing expenditures to increase marginally as the Company invests in business development activities to expand partnership opportunities into new international territories. Other Income/Expenses For the three and nine month periods ended September 30, 2010, interest expense amounted to $201,889 and $616,719, respectively, compared to $204,905 and $654,506 for the same periods in 2009.This interest expense is primarily related to the interest portion of the repayable leasehold improvement allowance on the facility lease agreement. For the three and nine month periods ended September 30, 2010, the company earned interest income of $4,880 and $6,380, respectively, compared to $591 and $8,258 for the same periods in 2009.The interest earned is primarily from the cash equivalents and restricted funds invested in secured investment vehicles.The variation in interest earned is due to fluctuations in the interest rate and the terms, from time to time, of the investments. During the three and nine month periods ended September 30, 2010, the Company had a foreign exchange loss of $37,730 and $149,172,respectively, compared to $42,744 and $76,331 for the same periods in 2009.Foreign exchange gains and losses are largely due to US dollar balances of cash and cash equivalents, accounts receivable and accounts payable affected by the fluctuations in the value of the US dollar as compared to the Canadian dollar. The Company uses the exchange rate posted on the Bank of Canada website for the last business day of each month.The exchange rate as at September 30, 2010 was $0.9718 US per CDN dollar [December 31, 2009 - $0.9515]. 6 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Loss For the three and nine month periods ended September 30, 2010, the Company reported a loss of $2,553,259 or $0.07 per share and $7,081,411 or $0.25 per share, respectively, compared to a loss of $3,177,221 or $0.12 per share and $6,807,623 or $0.32 per share for the same periods in 2009.The decrease in the loss for the quarter ended September 30, 2010 is attributed to lower operating expenses across all departments and reduced negative gross margin from product sales offset by lower contract service fees and revenue from collaborative research arrangements.The increase in the loss for the nine month period ended September 30, 2010 is the result of significantly lower contract service fees and revenue from collaborative research arrangement in the current year. SUMMARY OF QUARTERLY RESULTS Q3 Q2 Q1 Q4 Q3 Q2 Q1 Q4 $ Product Revenue Cost of Sales Gross Profit (Loss) Gross Margin on Product Sales -1
